UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

APPLICATION FOR SEARCH WARRANT
FOR EMAIL ACCOUNT
Redacted

MAINTAINED ON COMPUTER SERVERS
OPERATED BY GOOGLE, INC.
HEADQUARTERED AT

1600 AMPHITHEATRE PARKWAY,
MOUNTAIN VIEW, CA

Mag. No. 10-291-M-01

APPLICATION FOR SEARCH WARRANT
FOR EMAIL ACCOUNT
Redacted

MAINTAINED ON COMPUTER SERVERS
OPERATED BY YAHOO!, INC.
HEADQUARTERED AT

701 FIRST AVENUE,

SUNNYVALE, CA

Mag. No. 09-616-M-01

APPLICATION FOR SEARCH WARRANT
FOR EMAIL ACCOUNT
Redacted

MAINTAINED ON COMPUTER SERVERS
OPERATED BY YAHOO!, INC.
HEADQUARTERED AT

701 FIRST AVENUE,

SUNNYVALE, CA

Mag. No. 09-619-M-01

£\J§€S€é&€\ié€&€\i&€€&€\/&SSS\JSSS£

MEMORANDUM AND ORDER
The Court has entered separate orders today granting the motions of the United States to
unseal and place on the public record in these three magistrate cases the entire record, with only

the name of the e-mail account at issue redacted, along with birth dates to protect individual

privacy.

As a result of press inquiries, the Court has carefully examined the dockets of these cases, '

and has concluded that a series of administrative errors by the Court’s staff has caused
unnecessary delay in complying with prior Court orders to unseal materials and place them on
the public record.

First, in Mag. No. lO-29l-M-0l, the Court, on September 20, 2010 signed a sealed
Memorandum and Order reversing the Magistrate Judge and ordering that the government is not
required to give notice to the subscriber or customer of an e-mail account whose account is the
subject of a warrant issued under the Electronic Communications Privacy Act, §§2701-2010.
On the same date, following my standard practice as Chief Judge, l ordered the government to
file a proposed redacted version of the Court’s September 20 Memorandum and Order that could
be unsealed with identifiers redacted. The government complied, and on November l, 20l0, an
order was entered that the redacted opinion be unsealed and placed on the public record. The
redacted version, dated November l, 2010, and the unsealing order were in fact placed on the
Court’s website under "Unsealed Court Opinions" that same day, and they have remained there.
Administrative error number one then occurred-the November l unsealing order and the
November l unsealed, redacted version of the September 20 l\/Iemorandum and Order were filed
under seal on the dockets of this case, in direct violation of this Court’s order. l discovered this
error as a result of press inquiries on May 20, 2013. I have directed the Clerk’s ()ffice to correct
this error.

Second, on November 7, 201 l, the government moved to unseal the search warrant and
related materials in Case No. l0-29l-M-0l, and place a redacted version on the public record
and Magistrate Judge Kay signed an order granting the government’s motion. The second
administrative error then occurred-the Clerk’s Office docketed the motion for unsealing and

l\/Iagistrate Judge Kay’s order under seal, but failed to comply with the order and did not place

the redacted warrant and related materials on the public record.

Third, on the same date, November 7, 201 l, the government moved to unseal the search
warrant and related materials in l\/lag. No. 09-616-1\/1-01, and Magistrate Judge Kay granted the
motion and ordered a redacted version filed on the public record. Again, the Clerk’s Office
failed to comply with the order.

Fourth, on the same date, November 7, 2011, the government moved to unseal the search
warrant and related materials in Mag. No. 09-619-M-0l, and Magistrate Judge Kay granted the
motion and ordered a redacted version filed on the public record. Again, the Clerk’s Office
failed to comply with the order.

The Clerk’s Office has been unable to explain why none of these errors were discovered
as a result of our "quality control" efforts to double-check docket entries and orders daily.

The fifth administrative error occurred on May l6, 2013, when as a result of press
inquiries the Clerk’s Office discovered its failure to comply with Magistrate Judge Kay’s
unsealing order in Mag. No. 10-291-M-0l. The Clerk’s Office then made a public docket entry
for the motion and order and placed the unsealed materials on the public record as required by
the order of November 7, 201 l, but erroneously attributed the order to Magistrate Judge
Facciola, rather than l\/lagistrate Judge Kay. These May l6, 2013, docket entries were made
without consultation with anyjudge.

The Court apologizes to the public and the media for the administrative errors made by
the Court’s staff in these matters. A review of the duty performance of the personnel involved is
underway, as well as a review of the Court’s administrative processes.

Additionally, as a result of discussions with media representatives, 1 have directed that a

new category be added to the Court’s website, where all search warrants and arrest warrants will

bc publicly available after execution, unless a separate sealing order is entered to redact all or
portions when the government makes the showing required by United States v. Hubbara', 650

F.2d 293 (D.C. Cir. 1980) and Washington Post v. Robl'nson, 935 F.2d 282 (D.C. Cir. 1991).

n is so oRDERED this ?»'L‘~/‘ day of May 2013.

Qqc iga/if

RoYcE‘é. LAM§ERTH
Chief Judge

United States District Court for the District of
Columbia